Exhibit 10.37

 

INDEMNIFICATION AGREEMENT

 

This Agreement is made as of the 30th day of April 2003, by and between
Transkaryotic Therapies, Inc., a Delaware corporation (the “Corporation”), and
Michael J. Astrue (the “Indemnitee”), a director and an officer of the
Corporation.

 

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available, and

 

WHEREAS, the substantial increase in corporate litigation subjects directors and
officers to expensive litigation risks at the same time that the availability of
directors’ and officers’ liability insurance has been severely limited, and

 

WHEREAS, it is now and has always been the express policy of the Corporation to
indemnify its directors and officers, and

 

WHEREAS, the Indemnitee does not regard the protection available under the
Corporation’s Certificate of Incorporation, as amended to date, and insurance as
adequate in the present circumstances, and may not be willing to serve or
continue to serve as a director and an officer without adequate protection, and

 

WHEREAS, the Corporation desires the Indemnitee to serve, or continue to serve,
as a director and an officer of the Corporation.

 

NOW THEREFORE, the Corporation and the Indemnitee do hereby agree as follows:

 


1.                                       AGREEMENT TO SERVE.  THE INDEMNITEE
AGREES TO SERVE OR CONTINUE TO SERVE AS A DIRECTOR AND AN OFFICER OF THE
CORPORATION FOR SO LONG AS THE INDEMNITEE IS DULY ELECTED OR APPOINTED OR UNTIL
SUCH TIME AS THE INDEMNITEE TENDERS A RESIGNATION IN WRITING.


 


2.                                       DEFINITIONS.  AS USED IN THIS
AGREEMENT:


 


(A)                                  THE TERM “PROCEEDING” SHALL INCLUDE ANY
THREATENED, PENDING OR COMPLETED ACTION, SUIT, ARBITRATION, ALTERNATIVE DISPUTE
RESOLUTION PROCEEDING, ADMINISTRATIVE HEARING OR OTHER PROCEEDING, WHETHER
BROUGHT BY OR IN THE RIGHT OF THE CORPORATION OR OTHERWISE AND WHETHER OF A
CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE NATURE, AND ANY APPEAL
THEREFROM.


 


(B)                                 THE TERM “CORPORATE STATUS” SHALL MEAN THE
STATUS OF A PERSON WHO IS OR WAS A DIRECTOR OR OFFICER OF THE CORPORATION, OR IS
OR WAS SERVING, OR HAS AGREED TO SERVE, AT THE REQUEST OF THE CORPORATION, AS A
DIRECTOR, OFFICER, PARTNER, TRUSTEE, MEMBER, EMPLOYEE OR AGENT OF ANOTHER
CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST, LIMITED LIABILITY COMPANY OR
OTHER ENTERPRISE.


 


(C)                                  THE TERM “EXPENSES” SHALL INCLUDE, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES, RETAINERS, COURT COSTS, TRANSCRIPT
COSTS, FEES AND EXPENSES OF EXPERTS, TRAVEL

 

--------------------------------------------------------------------------------



 


EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS, TELEPHONE CHARGES,
POSTAGE, DELIVERY SERVICE FEES AND OTHER DISBURSEMENTS OR EXPENSES OF THE TYPES
CUSTOMARILY INCURRED IN CONNECTION WITH INVESTIGATIONS AND JUDICIAL OR
ADMINISTRATIVE PROCEEDINGS OR APPEALS, BUT SHALL NOT INCLUDE THE AMOUNT OF
JUDGMENTS, FINES OR PENALTIES AGAINST INDEMNITEE OR AMOUNTS PAID IN SETTLEMENT
IN CONNECTION WITH SUCH MATTERS.


 


(D)                                 REFERENCES TO “OTHER ENTERPRISE” SHALL
INCLUDE EMPLOYEE BENEFIT PLANS; REFERENCES TO “FINES” SHALL INCLUDE ANY EXCISE
TAX ASSESSED WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN; REFERENCES TO “SERVING
AT THE REQUEST OF THE CORPORATION” SHALL INCLUDE ANY SERVICE AS A DIRECTOR,
OFFICER, EMPLOYEE OR AGENT OF THE CORPORATION WHICH IMPOSES DUTIES ON, OR
INVOLVES SERVICES BY, SUCH DIRECTOR, OFFICER, EMPLOYEE, OR AGENT WITH RESPECT TO
AN EMPLOYEE BENEFIT PLAN, ITS PARTICIPANTS, OR BENEFICIARIES; AND A PERSON WHO
ACTED IN GOOD FAITH AND IN A MANNER SUCH PERSON REASONABLY BELIEVED TO BE IN THE
INTERESTS OF THE PARTICIPANTS AND BENEFICIARIES OF AN EMPLOYEE BENEFIT PLAN
SHALL BE DEEMED TO HAVE ACTED IN A MANNER “NOT OPPOSED TO THE BEST INTERESTS OF
THE CORPORATION” AS REFERRED TO IN THIS AGREEMENT.


 


3.                                       INDEMNIFICATION IN THIRD-PARTY
PROCEEDINGS.  THE CORPORATION SHALL INDEMNIFY THE INDEMNITEE IN ACCORDANCE WITH
THE PROVISIONS OF THIS PARAGRAPH 3 IF THE INDEMNITEE WAS OR IS A PARTY TO OR
THREATENED TO BE MADE A PARTY TO OR OTHERWISE INVOLVED IN ANY PROCEEDING (OTHER
THAN A PROCEEDING BY OR IN THE RIGHT OF THE CORPORATION TO PROCURE A JUDGMENT IN
ITS FAVOR) BY REASON OF THE INDEMNITEE’S CORPORATE STATUS OR BY REASON OF ANY
ACTION ALLEGED TO HAVE BEEN TAKEN OR OMITTED IN CONNECTION THEREWITH, AGAINST
ALL EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN SETTLEMENT
ACTUALLY AND REASONABLY INCURRED BY OR ON BEHALF OF THE INDEMNITEE IN CONNECTION
WITH SUCH PROCEEDING, IF THE INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER
WHICH THE INDEMNITEE REASONABLY BELIEVED TO BE IN, OR NOT OPPOSED TO, THE BEST
INTERESTS OF THE CORPORATION AND, WITH RESPECT TO ANY CRIMINAL PROCEEDING, HAD
NO REASONABLE CAUSE TO BELIEVE THAT HIS CONDUCT WAS UNLAWFUL.  THE TERMINATION
OF ANY PROCEEDING BY JUDGMENT, ORDER, SETTLEMENT, CONVICTION OR UPON A PLEA OF
NOLO CONTENDERE OR ITS EQUIVALENT, SHALL NOT, OF ITSELF, CREATE A PRESUMPTION
THAT THE INDEMNITEE DID NOT ACT IN GOOD FAITH AND IN A MANNER WHICH THE
INDEMNITEE REASONABLY BELIEVED TO BE IN, OR NOT OPPOSED TO, THE BEST INTERESTS
OF THE CORPORATION, AND, WITH RESPECT TO ANY CRIMINAL PROCEEDING, HAD REASONABLE
CAUSE TO BELIEVE THAT HIS CONDUCT WAS UNLAWFUL.


 

4.                                       Indemnification in Proceedings by or in
the Right of the Corporation.  The Corporation shall indemnify the Indemnitee in
accordance with the provisions of this Paragraph 4 if the Indemnitee was or is a
party to or threatened to be made a party to or otherwise involved in any
Proceeding by or in the right of the Corporation to procure a judgment in its
favor by reason of the Indemnitee’s Corporate Status or by reason of any action
alleged to have been taken or omitted in connection therewith, against all
Expenses and, to the extent permitted by law, amounts paid in settlement
actually and reasonably incurred by or on behalf of the Indemnitee in connection
with such Proceeding, if the Indemnitee acted in good faith and in a manner
which the Indemnitee reasonably believed to be in, or not opposed to, the best
interests of the Corporation, except that no indemnification shall be made under
this Paragraph 4 in respect of any claim, issue, or matter as to which the
Indemnitee shall have been adjudged to be liable to the Corporation, unless, and
only to the extent, that the Court of Chancery of Delaware or the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of such liability but in view of all the circumstances of the
case, the


 

2

--------------------------------------------------------------------------------


 

Indemnitee is fairly and reasonably entitled to indemnity for such Expenses as
the Court of Chancery or such other court shall deem proper.


 

5.                                       Exceptions to Right of
Indemnification.  Notwithstanding anything to the contrary in this Agreement,
except as set forth in Paragraph 10, the Corporation shall not indemnify the
Indemnitee in connection with a Proceeding (or part thereof) initiated by the
Indemnitee unless the initiation thereof was approved by the Board of Directors
of the Corporation.  Notwithstanding anything to the contrary in this Agreement,
the Corporation shall not indemnify the Indemnitee to the extent the Indemnitee
has actually been reimbursed from the proceeds of insurance, and in the event
the Corporation makes any indemnification payments to the Indemnitee and the
Indemnitee is subsequently reimbursed from the proceeds of insurance, the
Indemnitee shall promptly refund such indemnification payments to the
Corporation to the extent of such insurance reimbursement.

 

6.                                       Indemnification of Expenses of
Successful Party.  Notwithstanding any other provision of this Agreement, to the
extent that the Indemnitee has been successful, on the merits or otherwise, in
defense of any Proceeding or in defense of any claim, issue or matter therein,
the Indemnitee shall be indemnified against all Expenses incurred by or on
behalf of the Indemnitee in connection therewith.  Without limiting the
foregoing, if any Proceeding or any claim, issue or matter therein is disposed
of, on the merits or otherwise (including a disposition without prejudice),
without (i) the disposition being adverse to the Indemnitee, (ii) an
adjudication that the Indemnitee was liable to the Corporation, (iii) a plea of
guilty or nolo contendere by the Indemnitee, (iv) an adjudication that the
Indemnitee did not act in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation, and
(v) with respect to any criminal proceeding, an adjudication that the Indemnitee
had reasonable cause to believe his conduct was unlawful, the Indemnitee shall
be considered for the purposes hereof to have been wholly successful with
respect thereto.


 

7.                                       Notification and Defense of Claim.  As
a condition precedent to the Indemnitee’s right to be indemnified, the
Indemnitee must notify the Corporation in writing as soon as practicable of any
Proceeding for which indemnity will or could be sought.  With respect to any
Proceeding of which the Corporation is so notified, the Corporation will be
entitled to participate therein at its own expense and/or to assume the defense
thereof at its own expense, with legal counsel reasonably acceptable to the
Indemnitee.  After notice from the Corporation to the Indemnitee of its election
so to assume such defense, the Corporation shall not be liable to the Indemnitee
for any legal or other expenses subsequently incurred by the Indemnitee in
connection with such Proceeding, other than as provided below in this
Paragraph 7.  The Indemnitee shall have the right to employ his own counsel in
connection with such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Corporation of its assumption of the defense
thereof shall be at the expense of the Indemnitee unless (i) the employment of
counsel by the Indemnitee has been authorized by the Corporation, (ii) counsel
to the Indemnitee shall have reasonably concluded that there may be a conflict
of interest or position on any significant issue between the Corporation and the
Indemnitee in the conduct of the defense of such Proceeding or (iii) the
Corporation shall not in fact have employed counsel to assume the defense of
such Proceeding, in each of which cases the reasonable fees and expenses of
counsel for the Indemnitee shall be at the expense of the Corporation, except as
otherwise expressly provided by this Agreement.  The Corporation shall not be
entitled, without the

 

3

--------------------------------------------------------------------------------


 

consent of the Indemnitee, to assume the defense of any claim brought by or in
the right of the Corporation or as to which counsel for the Indemnitee shall
have reasonably made the conclusion provided for in clause (ii) above.  The
Corporation shall not be required to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent.  The Corporation shall not settle any Proceeding in any
manner which would impose any penalty or limitation on the Indemnitee without
the Indemnitee’s written consent.  Neither the Corporation nor the Indemnitee
will unreasonably withhold or delay their consent to any proposed settlement.


 


8.                                       ADVANCEMENT OF EXPENSES.  SUBJECT TO
THE PROVISIONS OF PARAGRAPH 9 OF THIS AGREEMENT, IN THE EVENT THAT THE
CORPORATION DOES NOT ASSUME THE DEFENSE PURSUANT TO PARAGRAPH 7 OF THIS
AGREEMENT OF ANY PROCEEDING OF WHICH THE CORPORATION RECEIVES NOTICE UNDER THIS
AGREEMENT, ANY EXPENSES INCURRED BY OR ON BEHALF OF THE INDEMNITEE IN DEFENDING
SUCH PROCEEDING SHALL BE PAID BY THE CORPORATION IN ADVANCE OF THE FINAL
DISPOSITION OF SUCH PROCEEDING; PROVIDED, HOWEVER, THAT THE PAYMENT OF SUCH
EXPENSES INCURRED BY OR ON BEHALF OF THE INDEMNITEE IN ADVANCE OF THE FINAL
DISPOSITION OF SUCH PROCEEDING SHALL BE MADE ONLY UPON RECEIPT OF AN UNDERTAKING
BY OR ON BEHALF OF THE INDEMNITEE TO REPAY ALL AMOUNTS SO ADVANCED IN THE EVENT
THAT IT SHALL ULTIMATELY BE DETERMINED THAT THE INDEMNITEE IS NOT ENTITLED TO BE
INDEMNIFIED BY THE CORPORATION AS AUTHORIZED IN THIS AGREEMENT.  SUCH
UNDERTAKING SHALL BE ACCEPTED WITHOUT REFERENCE TO THE FINANCIAL ABILITY OF THE
INDEMNITEE TO MAKE REPAYMENT.


 


9.                                       PROCEDURE FOR INDEMNIFICATION.  IN
ORDER TO OBTAIN INDEMNIFICATION OR ADVANCEMENT OF EXPENSES PURSUANT TO
PARAGRAPHS 3, 4, 6 OR 8 OF THIS AGREEMENT, THE INDEMNITEE SHALL SUBMIT TO THE
CORPORATION A WRITTEN REQUEST.  ANY SUCH INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES SHALL BE MADE PROMPTLY, AND IN ANY EVENT WITHIN 30 DAYS AFTER RECEIPT
BY THE CORPORATION OF THE WRITTEN REQUEST OF THE INDEMNITEE, UNLESS WITH RESPECT
TO REQUESTS UNDER PARAGRAPHS 3, 4 OR 8, BY CLEAR AND CONVINCING EVIDENCE, THE
CORPORATION DETERMINES WITHIN SUCH 30-DAY PERIOD THAT THE INDEMNITEE DID NOT
MEET THE APPLICABLE STANDARD OF CONDUCT SET FORTH IN PARAGRAPH 3 OR 4, AS THE
CASE MAY BE.  SUCH DETERMINATION, AND ANY DETERMINATION THAT ADVANCED EXPENSES
MUST BE REPAID TO THE CORPORATION, SHALL BE MADE IN EACH INSTANCE (A) BY A
MAJORITY VOTE OF THE DIRECTORS OF THE CORPORATION CONSISTING OF PERSONS WHO ARE
NOT AT THAT TIME PARTIES TO THE PROCEEDING (“DISINTERESTED DIRECTORS”), WHETHER
OR NOT A QUORUM, (B) BY A COMMITTEE OF DISINTERESTED DIRECTORS DESIGNATED BY A
MAJORITY VOTE OF DISINTERESTED DIRECTORS, WHETHER OR NOT A QUORUM, (C) IF THERE
ARE NO DISINTERESTED DIRECTORS, OR IF THE DISINTERESTED DIRECTORS SO DIRECT, BY
INDEPENDENT LEGAL COUNSEL (WHO MAY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BE REGULAR LEGAL COUNSEL TO THE CORPORATION) IN A WRITTEN OPINION, OR (D) BY THE
STOCKHOLDERS OF THE CORPORATION.


 


10.                                 REMEDIES.  THE RIGHT TO INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES AS PROVIDED BY THIS AGREEMENT SHALL BE ENFORCEABLE BY
THE INDEMNITEE IN ANY COURT OF COMPETENT JURISDICTION.  UNLESS OTHERWISE
REQUIRED BY LAW, THE BURDEN OF PROVING THAT INDEMNIFICATION IS NOT APPROPRIATE
SHALL BE ON THE CORPORATION.  NEITHER THE FAILURE OF THE CORPORATION TO HAVE
MADE A DETERMINATION PRIOR TO THE COMMENCEMENT OF SUCH ACTION THAT
INDEMNIFICATION IS PROPER IN THE CIRCUMSTANCES BECAUSE THE INDEMNITEE HAS MET
THE APPLICABLE STANDARD OF CONDUCT, NOR AN ACTUAL DETERMINATION BY THE
CORPORATION PURSUANT TO PARAGRAPH 9 THAT THE INDEMNITEE HAS NOT MET SUCH
APPLICABLE STANDARD OF CONDUCT, SHALL BE A DEFENSE TO THE ACTION OR CREATE A
PRESUMPTION THAT THE INDEMNITEE HAS NOT MET THE APPLICABLE STANDARD OF CONDUCT. 
THE INDEMNITEE’S EXPENSES (OF THE TYPE DESCRIBED IN THE DEFINITION OF “EXPENSES”
IN PARAGRAPH 2(C)) REASONABLY INCURRED IN CONNECTION


 

4

--------------------------------------------------------------------------------


 


WITH SUCCESSFULLY ESTABLISHING THE INDEMNITEE’S RIGHT TO INDEMNIFICATION, IN
WHOLE OR IN PART, IN ANY SUCH PROCEEDING SHALL ALSO BE INDEMNIFIED BY THE
CORPORATION.


 


11.                                 PARTIAL INDEMNIFICATION.  IF THE INDEMNITEE
IS ENTITLED UNDER ANY PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE
CORPORATION FOR SOME OR A PORTION OF THE EXPENSES, JUDGMENTS, FINES, PENALTIES
OR AMOUNTS PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY OR ON BEHALF
OF THE INDEMNITEE IN CONNECTION WITH ANY PROCEEDING BUT NOT, HOWEVER, FOR THE
TOTAL AMOUNT THEREOF, THE CORPORATION SHALL NEVERTHELESS INDEMNIFY THE
INDEMNITEE FOR THE PORTION OF SUCH EXPENSES, JUDGMENTS, FINES, PENALTIES OR
AMOUNTS PAID IN SETTLEMENT TO WHICH THE INDEMNITEE IS ENTITLED.


 


12.                                 SUBROGATION.  IN THE EVENT OF ANY PAYMENT
UNDER THIS AGREEMENT, THE CORPORATION SHALL BE SUBROGATED TO THE EXTENT OF SUCH
PAYMENT TO ALL OF THE RIGHTS OF RECOVERY OF THE INDEMNITEE, WHO SHALL EXECUTE
ALL PAPERS REQUIRED AND TAKE ALL ACTION NECESSARY TO SECURE SUCH RIGHTS,
INCLUDING EXECUTION OF SUCH DOCUMENTS AS ARE NECESSARY TO ENABLE THE CORPORATION
TO BRING SUIT TO ENFORCE SUCH RIGHTS.


 


13.                                 TERM OF AGREEMENT.  THIS AGREEMENT SHALL
CONTINUE UNTIL AND TERMINATE UPON THE LATER OF (A) SIX YEARS AFTER THE DATE THAT
THE INDEMNITEE SHALL HAVE CEASED TO SERVE AS A DIRECTOR OR AN OFFICER OF THE
CORPORATION OR, AT THE REQUEST OF THE CORPORATION, AS A DIRECTOR, OFFICER,
PARTNER, TRUSTEE, MEMBER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP,
JOINT VENTURE, TRUST, LIMITED LIABILITY COMPANY OR OTHER ENTERPRISE OR (B) THE
FINAL TERMINATION OF ALL PROCEEDINGS PENDING ON THE DATE SET FORTH IN CLAUSE (A)
IN RESPECT OF WHICH THE INDEMNITEE IS GRANTED RIGHTS OF INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES HEREUNDER AND OF ANY PROCEEDING COMMENCED BY THE
INDEMNITEE PURSUANT TO PARAGRAPH 10 OF THIS AGREEMENT RELATING THERETO.


 


14.                                 INDEMNIFICATION HEREUNDER NOT EXCLUSIVE. 
THE INDEMNIFICATION AND ADVANCEMENT OF EXPENSES PROVIDED BY THIS AGREEMENT SHALL
NOT BE DEEMED EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH THE INDEMNITEE MAY BE
ENTITLED UNDER THE CERTIFICATE OF INCORPORATION, AS AMENDED TO DATE, THE
BY-LAWS, AS AMENDED TO DATE, ANY OTHER AGREEMENT, ANY VOTE OF STOCKHOLDERS OR
DISINTERESTED DIRECTORS, THE GENERAL CORPORATION LAW OF DELAWARE, ANY OTHER LAW
(COMMON OR STATUTORY), OR OTHERWISE, BOTH AS TO ACTION IN THE INDEMNITEE’S
OFFICIAL CAPACITY AND AS TO ACTION IN ANOTHER CAPACITY WHILE HOLDING OFFICE FOR
THE CORPORATION.  NOTHING CONTAINED IN THIS AGREEMENT SHALL BE DEEMED TO
PROHIBIT THE CORPORATION FROM PURCHASING AND MAINTAINING INSURANCE, AT ITS
EXPENSE, TO PROTECT ITSELF OR THE INDEMNITEE AGAINST ANY EXPENSE, LIABILITY OR
LOSS INCURRED BY IT OR THE INDEMNITEE IN ANY SUCH CAPACITY, OR ARISING OUT OF
THE INDEMNITEE’S STATUS AS SUCH, WHETHER OR NOT THE INDEMNITEE WOULD BE
INDEMNIFIED AGAINST SUCH EXPENSE, LIABILITY OR LOSS UNDER THIS AGREEMENT;
PROVIDED THAT THE CORPORATION SHALL NOT BE LIABLE UNDER THIS AGREEMENT TO MAKE
ANY PAYMENT OF AMOUNTS OTHERWISE INDEMNIFIABLE HEREUNDER IF AND TO THE EXTENT
THAT THE INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED SUCH PAYMENT UNDER ANY
INSURANCE POLICY, CONTRACT, AGREEMENT OR OTHERWISE.


 


15.                                 NO SPECIAL RIGHTS.  NOTHING HEREIN SHALL
CONFER UPON THE INDEMNITEE ANY RIGHT TO CONTINUE TO SERVE AS A DIRECTOR OR AN
OFFICER OF THE CORPORATION FOR ANY PERIOD OF TIME OR AT ANY PARTICULAR RATE OF
COMPENSATION.


 

5

--------------------------------------------------------------------------------


 


16.                                 SAVINGS CLAUSE.  IF THIS AGREEMENT OR ANY
PORTION THEREOF SHALL BE INVALIDATED ON ANY GROUND BY ANY COURT OF COMPETENT
JURISDICTION, THEN THE CORPORATION SHALL NEVERTHELESS INDEMNIFY THE INDEMNITEE
AS TO EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN SETTLEMENT WITH
RESPECT TO ANY PROCEEDING TO THE FULL EXTENT PERMITTED BY ANY APPLICABLE PORTION
OF THIS AGREEMENT THAT SHALL NOT HAVE BEEN INVALIDATED AND TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW.


 


17.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE THE
ORIGINAL.


 


18.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON THE CORPORATION AND ITS SUCCESSORS AND ASSIGNS AND SHALL
INURE TO THE BENEFIT OF THE ESTATE, HEIRS, EXECUTORS, ADMINISTRATORS AND
PERSONAL REPRESENTATIVES OF THE INDEMNITEE.


 


19.                                 HEADINGS.  THE HEADINGS OF THE PARAGRAPHS OF
THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO
CONSTITUTE PART OF THIS AGREEMENT OR TO AFFECT THE CONSTRUCTION THEREOF.


 


20.                                 MODIFICATION AND WAIVER.  THIS AGREEMENT MAY
BE AMENDED FROM TIME TO TIME TO REFLECT CHANGES IN DELAWARE LAW OR FOR OTHER
REASONS.  NO SUPPLEMENT, MODIFICATION OR AMENDMENT OF THIS AGREEMENT SHALL BE
BINDING UNLESS EXECUTED IN WRITING BY BOTH OF THE PARTIES HERETO.  NO WAIVER OF
ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A
WAIVER OF ANY OTHER PROVISION HEREOF NOR SHALL ANY SUCH WAIVER CONSTITUTE A
CONTINUING WAIVER.


 


21.                                 NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN GIVEN (I) WHEN DELIVERED BY HAND OR (II) IF MAILED BY CERTIFIED OR
REGISTERED MAIL WITH POSTAGE PREPAID, ON THE THIRD DAY AFTER THE DATE ON WHICH
IT IS SO MAILED:


 


(A)                                  IF TO THE INDEMNITEE, TO:


 

Michael J. Astrue

47 Benton Road

Belmont, MA 02478

 

 


(B)                                 IF TO THE CORPORATION, TO:


 

Transkaryotic Therapies, Inc.

700 Main Street

Cambridge, MA  02139

Attn:  Board of Directors

 

or to such other address as may have been furnished to the Indemnitee by the
Corporation or to the Corporation by the Indemnitee, as the case may be.

 


22.                                 APPLICABLE LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE.  THE INDEMNITEE MAY ELECT TO


 

6

--------------------------------------------------------------------------------


 


HAVE THE RIGHT TO INDEMNIFICATION OR REIMBURSEMENT OR ADVANCEMENT OF EXPENSES
INTERPRETED ON THE BASIS OF THE APPLICABLE LAW IN EFFECT AT THE TIME OF THE
OCCURRENCE OF THE EVENT OR EVENTS GIVING RISE TO THE APPLICABLE PROCEEDING, TO
THE EXTENT PERMITTED BY LAW, OR ON THE BASIS OF THE APPLICABLE LAW IN EFFECT AT
THE TIME SUCH INDEMNIFICATION OR REIMBURSEMENT OR ADVANCEMENT OF EXPENSES IS
SOUGHT.  SUCH ELECTION SHALL BE MADE, BY A NOTICE IN WRITING TO THE CORPORATION,
AT THE TIME INDEMNIFICATION OR REIMBURSEMENT OR ADVANCEMENT OF EXPENSES IS
SOUGHT; PROVIDED, HOWEVER, THAT IF NO SUCH NOTICE IS GIVEN, AND IF THE GENERAL
CORPORATION LAW OF DELAWARE IS AMENDED, OR OTHER DELAWARE LAW IS ENACTED, TO
PERMIT FURTHER INDEMNIFICATION OF THE DIRECTORS AND OFFICERS, THEN THE
INDEMNITEE SHALL BE INDEMNIFIED TO THE FULLEST EXTENT PERMITTED UNDER THE
GENERAL CORPORATION LAW, AS SO AMENDED, OR BY SUCH OTHER DELAWARE LAW, AS SO
ENACTED.


 


23.                                 ENFORCEMENT.  THE CORPORATION EXPRESSLY
CONFIRMS AND AGREES THAT IT HAS ENTERED INTO THIS AGREEMENT IN ORDER TO INDUCE
THE INDEMNITEE TO CONTINUE TO SERVE AS A DIRECTOR OR AN OFFICER OF THE
CORPORATION, AND ACKNOWLEDGES THAT THE INDEMNITEE IS RELYING UPON THIS AGREEMENT
IN CONTINUING IN SUCH CAPACITY.


 


24.                                 ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER
WITH THE EMPLOYMENT AGREEMENT BETWEEN THE PARTIES AND ANY DIRECTORS AND OFFICERS
LIABILITY INSURANCE COVERAGE THAT MAY BE PROVIDED BY THE CORPORATION TO THE
INDEMNITEE, SETS FORTH THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT OF
THE SUBJECT MATTER CONTAINED HEREIN AND SUPERCEDES ALL PRIOR AGREEMENTS, WHETHER
ORAL OR WRITTEN, BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE OF ANY PARTY HERETO
IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN; AND ANY PRIOR AGREEMENT OF
THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN IS HEREBY
TERMINATED AND CANCELLED.  FOR AVOIDANCE OF DOUBT, THE PARTIES CONFIRM THAT THE
FOREGOING DOES NOT APPLY TO OR LIMIT THE INDEMNITEE’S RIGHTS UNDER DELAWARE LAW
OR THE CORPORATION’S CERTIFICATE OF INCORPORATION OR BY-LAWS, EACH AS AMENDED TO
DATE.


 


25.                                 CONSENT TO SUIT.  IN THE CASE OF ANY DISPUTE
UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE INDEMNITEE MAY ONLY BRING SUIT
AGAINST THE CORPORATION IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE.  THE
INDEMNITEE HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE COURTS
OF THE STATE OF DELAWARE, AND THE INDEMNITEE HEREBY WAIVES ANY CLAIM THE
INDEMNITEE MAY HAVE AT ANY TIME AS TO FORUM NON CONVENIENS WITH RESPECT TO SUCH
VENUE.  THE CORPORATION SHALL HAVE THE RIGHT TO INSTITUTE ANY LEGAL ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT OF COMPETENT
JURISDICTION.  ANY JUDGMENT ENTERED AGAINST EITHER OF THE PARTIES IN ANY
PROCEEDING HEREUNDER MAY BE ENTERED AND ENFORCED BY ANY COURT OF COMPETENT
JURISDICTION.


 

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

TRANSKARYOTIC THERAPIES, INC.

 

 

 

 

By:

   /s/ Rodman W. Moorhead III

 

 

 

 

 

 

Name:

Rodman W. Moorhead III

 

 

 

 

Title:

Chairman of the Board of
Directors

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

/s/ Michael J. Astrue

 

 

8

--------------------------------------------------------------------------------